Citation Nr: 0001339	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for acne vulgaris with facial scarring.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Mark A. Venuti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1988.  This appeal arises from August 1995 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Buffalo, New York, regional office (RO), which denied special 
monthly compensation based on the need for aid and attendance 
or being housebound, and assigned a 10 percent evaluation for 
service connected acne vulgaris.  

In November 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of April 1999 again denied the claims for 
special monthly compensation and an evaluation in excess of 
10 percent for acne vulgaris.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims; the veteran 
failed to report for scheduled VA dermatology examination in 
January 1999.

2.  The veteran's service connected acne vulgaris with facial 
scarring is not shown to be more than moderately disfiguring; 
the examination findings and photographs do not demonstrate a 
severe disability, and there is no evidence of a marked and 
unsightly deformity of the eyelids, lips or auricles, or of a 
marked level of discoloration or color contrast.

3.  The veteran's service-connected disabilities do not 
render him unable to provide for his own daily self-care or 
protect himself from the hazards or dangers incident to his 
daily environment or so disabled as to need the regular aid 
and assistance of another person.

4. The veteran is not shown to be confined to his dwelling or 
immediate premises as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected acne vulgaris with facial scarring since 
May 1995 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 7800 (1999).

2.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or at the housebound rate have not met.  38 U.S.C.A. 
§§ 1114(l) and 5107(a) (West 1991); 38 C.F.R. §§ 3.350(b)(3), 
(i)(2), and 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
pursuant to the previous remand the RO scheduled the veteran 
for a dermatologic examination in January 1999, however the 
veteran failed to report for that examination.  




Acne Vulgaris

Service connection for acne vulgaris with facial scarring was 
granted in March 1996.  A 10 percent rating was assigned from 
May 16, 1995.  The veteran has disagreed with this initial 
disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran's acne vulgaris with facial scarring is rated in 
accordance with the rating schedule for disfiguring scars of 
the head, face, or neck.  38 C.F.R. § 4.118, Part 4, 
Diagnostic Code 7800 (1999).  Where there are disfiguring 
scars of the head, face, or neck, resulting in complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, a 50 percent 
evaluation will be assigned.  Where the disfiguring scars of 
the head, face, or neck are severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles, 
a 30 percent evaluation will be assigned.  Where the scars 
are moderate and disfiguring, a 10 percent evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 7800 (1999).

When, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, and the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1999).

A VA general medical examination conducted in April 1995 
noted acne vulgaris and some active pimples on the veteran's 
back.  A November 1995 dermatology evaluation noted the 
presence of acneform eruption with icepick scars on the face 
and neck.  The veteran was advised to see the VA dermatology 
clinic for a thorough evaluation.  Photographs of the 
veteran's facial scars were received in 1996.  The veteran 
has contended that he has marked discoloration and color 
contrast; however, the photographs of record do not support 
his contention.  As noted above, the RO scheduled the veteran 
for a dermatology examination in January 1999, however he did 
not report for that examination.  

The available evidence does not demonstrate that the veteran 
meets the criteria for the 30 percent evaluation for his acne 
vulgaris with facial scarring.  The examination findings and 
photographs do not demonstrate a severe disability, and there 
is no evidence of a marked and unsightly deformity of the 
eyelids, lips or auricles.  There is also no demonstration of 
the marked level of discoloration or color contrast which 
would entitle the veteran to a 30 percent evaluation.  The 
available examination report and the photographs provide a 
preponderance of evidence which outweighs the veteran's 
statements and establishes no more than the moderate 
disfigurement contemplated by the current evaluation.  38 
C.F.R. Part 4, Code 7800 (1999). 

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for acne vulgaris 
with facial scarring at any time from May 1995 to the 
present.  38 C.F.R. Part 4, Code 7806 (1999).  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  The facts in this case do not raise a 
reasonable doubt which could be resolved in the veteran's 
favor. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

Special Monthly Compensation

The veteran contends that his service-connected disabilities 
are so severe that he is housebound and requires the regular 
aid and attendance of another person.  His service connected 
disabilities consist of:  pigmented villonodular synovitis, 
left hip, status post partial resection, with left extensor 
hallucis longus weakness, rated as 100 percent disabling; 
acne vulgaris with facial scarring, rated as 10 percent 
disabling; and scoliosis, rated as 10 percent disabling.  

Statements received in May 1996 from the veteran's mother, 
father and sister indicated that they had helped the veteran 
with his daily needs, including cleaning his house and doing 
dishes.  They also assisted him to tie his shoes and dress 
himself, and with grocery shopping and getting in and out his 
mother's automobile.

The veteran submitted a statement dated in December 1997 in 
which he described a typical day in his life.  He reported 
that he required Canadian crutches to get out of bed, which 
could take up to an hour and a half.  He described the 
hardship of dressing, washing dishes and preparing food.  He 
reported that he was unable to keep his household in a clean 
and tidy state.  The veteran reported that his sister was no 
longer able to help him with his daily activities, and that 
his nephew accompanied him on trips to the grocery store 
twice per month.  The veteran stated that he had to withdraw 
from the school he was attending due to his inability to 
travel the eighth of a mile to that institution.  In a May 
1998 affidavit, the veteran reported that he had fallen 
several times due to his service connected hip disorder.  He 
also submitted photographs of his dish-filled sink, which he 
stated indicated that he was unable to do any household 
cleaning.  

The veteran reported for a VA orthopedic examination in May 
1998.  At that time, the veteran was ambulatory with the use 
of crutches, and he reported that he received treatment from 
the VA for his back pain.  The veteran stated that he was 
occasionally incontinent of urine, but had no significant 
bowel disturbances.  On examination, the strength of the 
extensor hallucis longus muscles were adequate and equal on 
both sides.  The right calf measured 15 and one half inches, 
and the left calf measured 15 inches.  Ranges of lumbosacral 
spine motion were good.  The diagnosis was degenerative joint 
disease of the left hip, a pigmented villoma, nodular 
synovitis of the left hip, and mild scoliosis of the 
lumbosacral spine.  

A statement dated in November 1999 from [redacted]
stated that in the 11 years he had known the veteran, the 
veteran's physical condition and ability to care for himself 
had steadily worsened.  Mr. [redacted] had been attending to 
the personal and daily needs of the veteran in his home for 
the past year and continued to do so.

VA compensation for aid and attendance is warranted where a 
veteran, "as the result of service- connected disability . . 
. is permanently bedridden or so helpless as to be in need of 
regular aid and attendance." 38 U.S.C.A. § 1114(l) (West 
1991).  

Pursuant to 38 C.F.R. § 3.352(a), the following criteria are 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of the claimant to feed himself (herself) through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1999).

A person will also meet the criteria for aid and attendance 
if he is bedridden.  38 C.F.R. § 3.352(a) (1999).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (1999).  To so qualify, 
the appellant must have a single disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and have 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems.  
38 C.F.R. § 3.350(i)(1) (1999).  The appellant can also meet 
the criteria for special monthly compensation if he has a 
single permanent disability rated 100 percent and is 
"permanently housebound" by reason of his service-connected 
disability or disabilities.  This requirement is met when the 
appellant is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i)(2) (1999).

In this case, the veteran does not have disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling.  Nor is he shown to be confined to his dwelling; 
the evidence shows that the veteran is able to leave his 
premises to shop, to receive medical treatment and attend 
hearings.  

The Board readily acknowledges that the veteran is severely 
disabled, as reflected in his high disability rating, and it 
is undisputed that he has very disabling symptoms that tend 
to deny to him the ability to care for himself as adequately 
as is desirable.  The question in this case, however, 
concerns the extent of his ability to perform the specific 
functions involved in daily personal self-care.

The record simply does not contain medical evidence of 
inability to provide adequate care for himself.  In his lay 
statements, the veteran stated that he needed help with his 
daily basic needs such as cooking, shopping, laundry, and 
housecleaning.  However, although the veteran may benefit 
from assistance with these tasks, that is not to say that he 
is incapable of handling such matters himself.  Indeed, none 
of the medical evidence of record indicates that he is unable 
to dress or undress himself; that he is unable to keep 
himself ordinarily clean and presentable; that he is unable 
to attend to the wants of nature; that he is unable to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; or that he is unable to protect 
himself from the hazards or dangers incident to his daily 
environment.

Moreover, the veteran is not "bedridden" due to his 
service-connected disabilities.  The fact that he voluntarily 
remains in bed for a substantial part of each day does not 
mean that his service-connected disabilities require that he 
do so.  In fact, he is clearly capable of conducting 
activities outside of bed such as walking with crutches, 
going to the store, and attending medical appointments and 
hearings.  

In summary, the preponderance of the evidence shows that the 
veteran's service- connected disabilities do not render him 
bedridden, substantially confined to his dwelling, or unable 
to care for his daily personal needs or protect himself from 
the hazards of daily living without assistance from others.  
Accordingly, the veteran is not entitled to special monthly 
compensation by reason of being in need of regular aid and 
attendance or being housebound.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

